Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 02/14/2020 in which claims 1-4 are pending ready for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake (JP-57111423A) in view of Sperling (US 9,897,542 B1).
As to claim 1, Miyatake teaches a component sensor comprising: (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 below)
a tube (11) including a tube side that allows a fluid to enter the tube; (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 below)
a substrate provided to the tube; (See Abstract Page 2, Page 5 Lines 01-04; Fig. 4)
The term “substrate” is met by the term “fiber”.

a light receiver (2) that receives the infrared light, (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 below)
wherein the infrared light entering the substrate (3) through the entrance experiences total reflection inside the substrate and exits through an exit to head for the light receiver (2), (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 below)
wherein the tube (11) side includes two through holes that each extend between an interior and an exterior of the tube, and (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 below)
wherein the substrate (3) is inserted into the two through holes with a central part of the substrate being inside the tube and with the one end and the other end of the substrate that are respectively provided with the entrance and exit being outside the tube. (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 below)
Miyatake does not explicitly teach a first protrusion provided at one end of the substrate;
a second protrusion provided at another end of the substrate;
a light emitter that emits infrared light toward the first protrusion;
wherein the infrared light entering the substrate through the first protrusion experiences total reflection inside the substrate and exits through the second protrusion to head for the light receiver,
wherein the substrate is inserted into the two through holes with a central part of the substrate being inside the tube and with the one end and the other end of the 
However, Sperling does teach in an analogous art a first protrusion (4) provided at one end of the substrate (2); (See Abstract Col 3, Lines 06-14, 22-32, Col 4 Lines 33-35; Figs.1-5, 18)
a second protrusion (6) provided at another end of the substrate (2); (See Col 3, Lines 06-14, 22-32, Col 4 Lines 33-35; Figs.1-5, 18)
a light emitter (20) that emits infrared light toward the first protrusion (4); (See Col 3, Lines 06-14, 22-32, Col 4 Lines 33-35; Figs.1-5, 18)
wherein the infrared light entering the substrate (2) through the first protrusion (4) experiences total reflection inside the substrate and exits through the second protrusion (6) to head for the light receiver (22), (See Col 3, Lines 06-14, 22-32, Col 4 Lines 33-35; Figs.1-5, 18)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the component sensor of Miyatake a first protrusion provided at one end of the substrate, a second protrusion provided at another end of the substrate, a light emitter that emits infrared light toward the first protrusion, wherein the infrared light entering the substrate through the first protrusion experiences total reflection inside the substrate and exits through the second protrusion to head for the light receiver, wherein the substrate is inserted into the two through holes with a central part of the substrate being inside the tube and with the one end and the other end of the substrate that are respectively provided with the first protrusion and the second protrusion being outside the tube.
The advantage of this inclusion is that the substrate can be irreversible altered without concern about reconditioning the surface to a pristine state. Protrusions that couple infrared radiation into the substrate are reused indefinitely.




    PNG
    media_image1.png
    452
    652
    media_image1.png
    Greyscale


As to claim 2, Miyatake also teaches the component sensor, wherein the substrate (3) includes a first principal surface and a second principal surface that is a back surface opposite from the first principal surface; and (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 above)
the first principal surface is not orthogonal to an extending direction of the tube (11). (See Abstract Page 2, Page 5 Lines 01-04; annotated Fig. 4 above)
As to claim 3, Miyatake also teaches the component sensor, wherein the first principal surface parallels the extending direction of the tube (11). (See Page 2, Page 5 Lines 01-04; annotated Fig. 4 above)
As to claim 4, Miyatake when modified by Sperling teaches the component sensor according to claim 1, 
Miyatake also teaches wherein the substrate (3) is sealed to the tube by a sealing member (6, 7); and (See Page 2, Page 5 Lines 01-04; annotated Fig. 4 above)
Miyatake when modified by Sperling still do not explicitly teach the sealing member is surfaced with a reflective film. 
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “the sealing member is surfaced with a reflective film,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis to use a sealing member for the purpose of attaching a substrate to an element for attenuated total reflection (ATR) measurements with different types of adhesives such as reflective film, glue, tape, etc; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try to enable the claimed to have the substrate that consist a sealing member with a reflective film.
Further, the differences in how the substrate is attached to the tube will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such method of attachment is critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Miyatake when modified by Sperling the sealing member is surfaced with a reflective film. 
The advantage of this inclusion is accurately measure the characteristics of a sample under test. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877